 CI.ASSIC (Bob G. Lewis, d/b/a Classic Courts, Employer-Peti-tioner and Carpenter's Floor Workers' Local UnionNo. 2144, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Case 21 RM- 1959November 29, 1979DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, MURPHY, AND TRUESI)AI.Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on May 14, 1979,' and the Regional Direc-tor's report and his order denying a motion for recon-sideration recommending disposition of same. TheBoard has reviewed the record in light of the excep-tions and brief, and hereby adopts the Regional Di-rector's findings and recommendations.Contrary to our dissenting colleague, we find thatthe Regional Office's conduct in this case was entirelyappropriate. The record reveals that on May 16,1979,2 the Union filed timely objections to the elec-tion. Pursuant to established practice, the RegionalDirector advised the Union of the responsibility tosubmit to the Region the evidence relied upon in sup-port of the objections by the close of business on May23. The Regional Director also advised the Unionthat failure to make such a submission would result inthe objections being overruled without further investi-gation. Specifically, the Regional Director instructedthe Union's attorney that:Evidence should be in the form of affidavits,written statements, or documents. If the evidencecannot be submitted in written form, but is to bepresented through witnesses with knowledge ofthe allegations set out in the objections, a shortstatement as to the evidence each witness will beable to furnish must be submitted by the abovedate.By letter dated May 22, and received by the Regionon May 23, the Union's attorney submitted a re-sponse to the Regional Director's instructions. Theresponse, however, merely provided the name andtelephone number of the union business representa-tive assigned to the election, and stated that the ob-jections "filed in this matter clearly states [sic] thebasis upon which the objections have been filed."' The election was conducted pursuant to a Stipulation for (ertificationUpon Consent Election. The tallk was: none for, and three against. thePetitioner: there were three challenged ballots, an insufficient number toaffect the results.2 Hereafter all dates refer to 1979.603Based on the Union's failure to comply with estab-lished Board procedures and the specific instructionsof the Regional Director to provide supporting evi-dence in the form of affidavits, written statements, ordocuments, or a description of what each witnesswould furnish, the Regional Director recommendedthat the Union's objections be overruled.The Union filed exceptions to the Regional Direc-tor's recommendation, claiming that prior to theMay 23 deadline set by the Regional Director itsbusiness representative had attempted to contact theBoard agent assigned to the case for the purpose ofmaking arrangements for witnesses to give state-ments. In support of its exceptions, the Union at-tached an affidavit from its business representativewherein he states that on "May 22 or 23" he calledthe Board agent assigned to the case. According tothe affidavit, the Board agent's secretary informed thebusiness representative that the Board agent was at ameeting out of the State. The Union's business repre-sentative then informed the secretary of the purposeof his call and left a message requesting the Boardagent to return his call.In view of the need for prompt handling by re-gional office personnel of matters related to represen-tation elections, it is clear that regional directorsproperly may insist that objecting parties submit writ-ten statements outlining supporting evidence thatthey plan to offer. Our dissenting colleague agreeswith this practice; however, she has taken the posi-tion in this case that the Union fulfilled its obligationto supply such evidence when the union business rep-resentative left a message with the Board agent's sec-retary. We disagree. We do not find that a telephonemessage left with a member of the Board's clericalstafl constitutes timely submission of evidence in sup-port of objections. Clearly, once the union businessrepresentative, who was aware that the supportingevidence was due by the close of business that day,was informed that the Board agent was not available,he had an obligation to make arrangements for thetimely receipt of the evidence. We find, therefore, thatthe Regional Director acted properly in recommend-ing that the objections be overruled because of theUnion's failure to timely submit evidence.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid ballotshave not been cast for Carpenter's Floor Workers'Local Union No. 2144, United Brotherhood of Car-penters and Joiners of America. AFL-CIO, and thatsaid labor organization is not the exclusive represent-ative of all the employees, in the unit herein involved.'The Inion also filed a motliln ior recionsideratlon with the Regionall)lrector which was denied246 NLRB No. 100 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDwithin the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.MEMBER MURPHY, dissenting:I cannot agree with my colleagues that the Re-gional Director correctly overruled the Union's objec-tions to the election on the ground that the Unionfailed to comply with his request for evidence in sup-port of those objections. Indeed, the majority is en-gaged in an excessively technical application of ourrules by permitting the dismissal of specific, faciallysubstantive objections without even requiring an in-vestigation by a Board agent. Accordingly, I wouldreverse the Regional Director and order the Regionto proceed with an investigation of the Union's objec-tions.In its objections the Union alleged that representa-tives of the Employer threatened employees by tellingthem that they "had better vote 'no union' or theywould not have a job." Also alleged was that justprior to the election the Employer offered to pay di-rectly to employees vacation pay that the Employerowed to a pension and vacation trust fund.An additional two objections alleged that Em-ployer representatives offered to share the Employer'sprofits with employees and offered to promote certainemployees to journeyman level if the employees votedagainst the Union.The Regional Director, in a letter dated May 16,requested that the Union sumbit by May 23 furtherevidence in support of the objections. The RegionalDirector's letter instructed that:Evidence should be in the form of affidavits,written statements, or documents. If the evidencecannot be submitted in written form, but is to bepresented through witnesses with knowledge ofthe allegations set out in the objections, a shortstatement as to the evidence each witness will beable to furnish must be submitted by the abovedate.The Union's reply letter of May 22 did not providean indication of what evidence might be forthcoming,but merely stated: "Please be advised that theUnion's Objections filed in this matter clearly states[sic] the basis upon which the objections have beenfiled." In addition, the Union provided the name andtelephone number of its business representative, in-forming the Region that the business representativewould give an affidavit to the Board agent in supportof the objections and would present additional wit-nesses who also would submit statements. TheUnion's letter to the Board agent concludes by stat-ing: "If you have any further questions, please do nothesitate to contact me."According to the affidavit of the union businessrepresentative, which was submitted with the excep-tions, on May 22 or 23 he placed a telephone call tothe Board agent assigned to investigate the objectionsfor the express purpose of making arrangements tohave three witnesses give statements directly to theBoard agent. The agent, however, was out of the of-fice and, although the secretary was requested to havehim do so, the agent did not return the call. Thisoccurred despite the fact that the union business rep-resentative fully informed the Board's agent's secre-tary regarding the reasons for his call.4In his report denying the Union's objections, theRegional Director concluded that the Union's May22 letter did not comply with his request that it fur-nish-in writing-the evidence that it relied upon tosupport its objections. The Regional Director statedthat such a submission was a precondition to an in-vestigation by his office.I find that, in the circumstances of this case, theunion business representative's telephone call to theRegional Office constituted substantial compliancewith the Regional Director's demand for evidence,and thus had the effect of requiring the Region to actfurther before dismissing the Union's objections. Themajority's holding puts form over substance and willonly encourage our regional offices to act arrogantlyin dealing with the public.The Regional Office here had instructed the Unionto supply its supporting evidence to a specific Boardagent. Prior to the deadline set by the Region, theunion business representative telephoned that agentin order to offer evidence and identify the witnesseswho would submit statements. Through no fault ofhis own, the business representative was unable tospeak to the Board agent. The majority states that"once the union business representative ...was in-formed that the Board agent was not available, hehad an obligation to make arrangements for thetimely receipt of the evidence." Although this state-ment implies that it would have been acceptable forthe business representative to supply the requestedinformation orally, the majority fails to explain howhe was to do this when the only Board agent whosename he had been given was out of the office and theRegion did not suggest another agent as a substitute.Apparently, the majority would require membersof the public who, as here, attempt to cooperate andcomply with a regional office's dictates to chasearound the regional office until they can track downsomeone who can assist them when a particularBoard employee is absent. I refuse to put such a bur-den on those whom this Agency exists to serve.4 The Board agent was absent from May 21 to 29. This explains why hedid not respond prior to the May 24 dismissal. It does not explain why theRegional Director chose to dismiss without having someone else do so, orwhy the Regional Director did not reassign the casehandling to anotherBoard agent as of May 21, since the Union still had 2 days left to presentevidence to the Region under the deadline et by the Regional Director.604 CIASSIC COURTSRather. I believe that the burden shifts to the regionaloffice once a party calls, to get in touch promptly withthat individual in an effort to ascertain what the callwas about.It is not too onerous to require the Board's fieldoffices to return telephone calls placed by the publicor to be flexible enough to respond appropriatelywhen a particular agency employee is unavailable.The Regional Office here easily could have gottensomeone else in the office to speak to the union busi-ness representative on the telephone and inform himon how he should proceed in order to meet the Re-gional Director's deadline. There is no reason to be-lieve that, given the opportunity to speak to a Boardagent, the business representative in this case wouldnot have complied fully with the request for support-ing evidence. Indeed, he placed the call to make ar-rangements to do just that.I fully recognize that the Board's regional officesmust he allowed to establish and enforce rules so thattheir ever expanding caseload can be handled expedi-tiously. Nevertheless, under the circumstances of thiscase, the Regional Director has gone beyond the linethat I would draw within which our field offices aregiven wide latitude to set operating procedures. It isnot unreasonable to expect the agent of the Boardwill respond to communications from objecting par-ties, whether written or oral, and in other respects domore than that which is minimally necessary to sat-isfL the requirements set torth in the Board's Case-handling Manual. The Board majority's decision hereviolates all aspects of due process.605